DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
The Office action mailed on 12 November 2021 is vacated.  Accordingly, this document constitutes the second Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.  
Status of the Claims
In the Supplemental Reply filed 11 January 2022, Applicant amended claims 1, 4, 6-8, and 10; cancelled claims 2, 5, 9, and 11-20; and added three new claims, i.e., claims 21-23.  Claims 1, 3, 4, 6-8, 10, and 21-23 are pending.
Election/Restriction
At this juncture, the examiner notes that his review of the examination record located relevant prior art directed to the following non-elected species of illudofulvene moiety or analog, specifically, analog 348.  Analog 348, along with analog 335 (the elected species), is recited in the Markush group of claim 1.  Accordingly, the election-of-species requirement is withdrawn as to between (i) analog 335 and (ii) analog 348.  
Claims 1, 3, 4, 6-8, 10, and 21-23 are considered below.  
Status of the Rejections
The objection to claims 2, 4, 7, and 10 on the basis of informalities is withdrawn in view of Applicant’s claim amendments.  The examiner appreciates Applicant’s effort to advance 
The rejection of claims 2, 4, 7, and 10 under 35 U.S.C. 112(d) as being of improper dependent form is withdrawn in view of Applicant’s claim amendments.
The rejection of claims 1-10 under 35 U.S.C. 102(a)(1) as being anticipated by Kelner (US 2016/0015658 A1) is modified in view of Applicant’s narrowing amendment to claim 1 deleting analogs 317 and 318.  
All five rejections based on the ground of nonstatutory obviousness-type double patenting set forth in the previous Office action (17 August 2021) are withdrawn in view of Applicant’s narrowing claim amendments.  The examiner appreciates Applicant’s effort to advance prosecution.  
Claim Rejections - 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3, 4, 6-8, 10, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelner (US 2016/0015658 A1).  
Kelner is directed to “Affinity Medicant Conjugates (AMC) including acylfulvene, Illudin and Syn-Illudin based conjugates, Affinity Medicant Linker Conjugates (AMLC), antibody-drug conjugates (ADC) and medicant-linker (ML) compounds, as well as to compositions of the same, and to methods for their use in treating cancer….”  Paragraph [0003].
On Drawing Sheet 69/73 at Figure 20LX, Kelner discloses the following medicant chemical structure, which is derived from Illudins S and M:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The Figure 20LX compound shown above is identical to analog 348 of the present application, as evidenced by Figure 1M of the present application, which is reproduced below:

    PNG
    media_image2.png
    354
    490
    media_image2.png
    Greyscale

Analog 348 is recited in the Markush group of claim 1 of the present application.  Therefore, claim 1 is anticipated by Kelner.
Regarding claim 3, Kelner discloses that an affinity moiety can be covalently bound to the medicant via a linker.  Abstract; see also Figure 1 (where AM = Affinity Moiety, LU = linker unit, and MM = medicant moiety, as defined in paragraph [0038]).  Applicant is additionally referred to paragraphs [0078]-[0083] of Kelner, which set forth a detailed discussion of linkers.
Regarding claims 4 and 6, Kelner discloses racemic mixtures of enantiomers in paragraphs [0150] and [0156].  See also Page 121 at claim 14.  
Regarding claims 8 and 10, Kelner discloses that the AMC can be in the form of liposomal particles.  Paragraph [0247]; see also Page 121 at claim 12.  
Regarding claims 7 and 21-23, Kelner discloses that the Affinity Medicant Conjugates (AMC) can be included in a composition comprising a physiologically compatible excipient or carrier.  Paragraphs [0250] and [0252]; see also Page 121 at claim 13.  

Conclusion
Claims 1, 3, 4, 6-8, 10, and 21-23 are rejected.
No claim is allowed.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/P.A./
24 January 2022


/BETHANY P BARHAM/TC1600 Acting Director